Citation Nr: 1226340	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-13 496	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for a hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition other than onychomycosis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for cardiac arrhythmia.

6.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2008 and in June 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

On the claims of service connection for hearing loss and for tinnitus, a private audiogram in October 2008 showed a right ear hearing loss disability under 38 C.F.R. § 3.385, but not for the left ear.  On VA examination in July 2009, and audiogram showed hearing to be with normal limits.  In December 2011, the Veteran testified that he wears hearing aids.  As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed. 

On the claim of service connection for a skin rash, the Veteran is service connected for onychomycosis, which involves the toenails, but in December 2011, the Veteran testified that he breaks out in a skin rash over his arms and legs and trunk for which he has been treated by a private dermatologist, but not by VA.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 




On the claims of service connection for hypertension and for cardiac arrhythmia, on VA examination in January 2010, the VA examiner stated that neither hypertension nor cardiac arrhythmia was made worse or increased due to service-connected diabetes mellitus. With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As the opinion of the VA examiner regarding aggravation was conclusionary, the opinion is inadequate to allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  For this reason, further development under the duty to assist is needed. 

On the claim of service connection for ischemic heart disease, the claim was denied in a rating decision by the RO in June 2011.  At the hearing in December 2011, the Veteran voiced disagreement with the denial of service connection, constituting a timely notice of disagreement as the hearing is reduced to a writing to satisfy the requirements of 38 C.F.R. § 20.201.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to determine:





a).  Whether the Veteran has tinnitus or a hearing loss disability in one ear or in each ear under 38 C.F.R. § 3.385 for the purpose of VA disability compensation, or both tinnitus and hearing loss, and, if so,

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that tinnitus or a hearing loss disability in one ear or in each ear under 38 C.F.R. § 3.85, or both tinnitus and hearing loss are related to noise exposure in service.  

In formulating the opinion, the VA examiner is asked to comment on: 

i).  The audiograms in service and whether or not there was a significant "threshold shift" between the audiogram on entrance and the audiogram at separation, indicative of some impaired hearing; and, 

ii).  The postservice record of OSHA hearing test results from 1980 to 2007.   

The Veteran's file should be made available to the VA examiner. 








2.  Afford the Veteran a VA dermatology examination to determine:

a).  Whether the Veteran has a skin condition other than onychomycosis; and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current skin other than onychomycosis is associated with exposure to Agent Orange or caused by or aggravated by service-connected diabetes mellitus.

On the question of aggravation, the term "aggravation" means a permanent increase in severity of the skin condition other than onychomycosis, that is, an irreversible worsening of the condition beyond natural progress, as contrasted to a temporary worsening of symptoms.

The Veteran's file should be made available to the examiner for review.









3.  Afford the Veteran a VA cardiology examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that hypertension or cardiac arrhythmia or both are aggravated by service-connected diabetes mellitus.

On the question of aggravation, the term "aggravation" means a permanent increase in severity of either hypertension or cardiac arrhythmia, that is, an irreversible worsening of either hypertension or cardiac arrhythmia beyond natural progress, as contrasted to a temporary worsening of symptoms.

The Veteran's file must be made available to the VA examiner for review

4.  On completion of the development, adjudicate the claims of service connection for a hearing loss disability and tinnitus, for a skin condition other than onychomycosis, and for hypertension and cardiac arrhythmia by aggravation.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

5.  Furnish the Veteran and his representative a statement of the case on the claim of service connection for ischemic heart disease. 


In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


